Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is a notice of allowability to application 15/888,522 filed on 02/05/2018. Claim(s) 1-2, 4, 6, 8-11, 13-14, 17, and 19-27 are allowed. 

Response to Arguments
Claim Rejections - 35 USC § 103
	Applicant’s arguments and amendments, see page(s) 10-11, filed May, 26, 2022, with respect to Claim(s) 1-2, 4, 6, 8-11, 13-14, 17, and 19-27, have been fully considered and are persuasive. The 35 USC § 103 rejection has been withdrawn.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim(s) 1, 8, and 14, are distinguished from the prior art.
Farris et al. (US 2016/0033966). Farris et al. teaches a secure parcel box/container. Farris et al, further, teaches that the parcel box can contain a rigid bar material like cage support structure. Farris et al., further, teaches that the box/container contains walls that extend upwardly from the ground. Farris, also, teaches a secure parcel box/container that has a side door that may be provided on one of the sides, which, the drone delivery can be accomplished via the side load option that permits the automated entry of a parcel through the side door of the secure parcel box. The secure parcel box, also, contains a lid. The lid allows access into the container. The lid can be located at the top of the container, which, can slide to open from on position to another to allow the package to be delivered into the box. The secure parcel box will slide into a closed position as the drone flies away and as the drone approaches the secure parcel box the lid will open to allow the drone access inside of the parcel box. Farris et al., also, teaches that the box/container contains an access authenticator, which, consist of a fingerprint reader, encrypted code, voice recognition detector, retinal scan, etc. used to unlock the box for a user after the drone has delivered the package inside of parcel box/container. The access authenticator will unlock the locking mechanism of the container, which, will allow the access door to open. The secure parcel box is also integrated with a homing device, which, the homing device is used to open the lid of the box as the drone approaches the box for delivery or pick-up. The drone will provide a verification signal to the homing device, which, can include a RFID signal, transponder signal, and/or security code. Once the homing device verifies the credentials of the drone’s signal then the homing device will grant access to the box and the drone will then be able deliver or pick-up a package. The homing device will then send an indication to the box to close the lid. Farris et al., also, teaches the secure parcel box that contains an environmental control device, which, is able to heat and cool  the contents of a parcel at a certain desired temperature. The secure parcel box contains one or more optical devices, which, can consist of a camera that will take pictures during the delivery. The camera can take images inside of the container, which, the camera can send pictures to a user. However, Farris et al., doesn’t explicitly teach the controller will close the moveable roof in response to receiving a first signal from the autonomous delivery vehicle. Farris et al., also, doesn’t explicitly teach that the delivery box support structure includes posts and fencing between the posts. The delivery box of Farris et al., also, doesn’t send a picture of the interior space of the station during delivery to a package recipient, package sender, or both. Farris et al., also, doesn’t explicitly teach that the delivery receiving station has two different sections that are maintained at two different temperatures. Farris et al., also, doesn’t explicitly teach the drawer is coupled to a wall of the support structure and separate from the moveable sloped roof, which, the drawer has a sloped roof. The support structure drawer when open has a package slide for having the package slide downward into the interior. 
O'Toole (US 2017/0203857). O’Toole teaches that a delivery drone can communicate a code to either the docking station or the delivery box in order to facilitate the transmission of the code to the lock box. O’Toole, also, teaches that the drone is able to communicate with, via Bluetooth signal, by reading an RFID signal to communicate a code or I.D. sequence, which, will allow the box to automatically close and/or open in order for the delivery drone to deliver an item. The system that closes the box can be accomplish this  through retriggering in the same fashion as the box receiving a signal from the done to open, via direct communication, with the drone and the delivery box. O’Toole, also, teaches that the delivery box includes a temperature control and is able to serve as a package and mailbox delivery parcel. However, O’Toole, doesn’t explicitly teach a support structure that extends vertically upward, that defines an interior space of the station. The support structure includes a door that allows access to the interior space through the side of the support structure. O’Toole, also, doesn’t explicitly teach that the support structure includes posts and fencing between the post. The delivery box, of O’Toole, also, doesn’t send a picture of the interior space of the station during delivery to a package recipient, package sender, or both. O’Toole, also, doesn’t explicitly teach that the delivery receiving station has two different sections that are maintained at two different temperatures, which, includes a humidity sensor. O’Toole, also, doesn’t explicitly teach the drawer is coupled to a wall of the support structure and separate from the moveable sloped roof, which, the drawer has a sloped roof. The support structure drawer when open has a package slide for having the package slide downward into the interior.
Moudy (US 2016/0025365). Moudy teaches a transport box that contains an environmental control module. The environmental control module is used to monitor, adjust, and report the conditions inside of the box. Also, the environmental control module contains a heating and/or cooling device to maintain and control the internal environment of the box. Moudy, further, teaches that the box controller can determine that the temperature, humidity, and/or pressure has deviated beyond its normal and/or anticipated operation parameter, which, the controller will then activate the cooling device and/or heating device to bring the parameter back within the intended operating range. However, Moudy, doesn’t explicitly teach a support structure that extends vertically upward, that defines an interior space of the station. The support structure includes a door that allows access to the interior space through the side of the support structure. Moudy, also, doesn’t explicitly teach an access control and controller that is able to receive signals from a drone delivering a package in order to open and close the moveable roof, which, the moveable roof is attached to the delivery box support structure. Moudy, also, doesn’t explicitly teach that the support structure includes posts and fencing between the post. The delivery box, of Moudy, also, doesn’t send a picture of the interior space of the station during delivery to a package recipient, package sender, or both. Moudy, also, doesn’t explicitly teach that the delivery receiving station has two different sections that are maintained at two different temperatures, which, includes a humidity sensor. Moudy, also, doesn’t explicitly teach the drawer is coupled to a wall of the support structure and separate from the moveable sloped roof, which, the drawer has a sloped roof. The support structure drawer when open has a package slide for having the package slide downward into the interior. Moudy, also, doesn’t explicitly teach that the delivery box is used for a dual purpose.
Geng (US 2016/0374494). Geng teaches that a smart mailbox contains an inner camera that is used for taking pictures or video of mail for confirming a safe receipt of the item(s). Geng, further, teaches that the photos taken by the camera can be sent to the recipient. However, Geng, doesn’t explicitly teach a support structure that extends vertically upward, that defines an interior space of the station. The support structure includes a door that allows access to the interior space through the side of the support structure. Geng, also, doesn’t explicitly teach an access control and controller that is able to receive signals from a drone delivering a package in order to open and close the moveable roof, which, the moveable roof is attached to the delivery box support structure. Geng, also, doesn’t explicitly teach that the support structure includes posts and fencing between the post. Geng, also, doesn’t explicitly teach that the delivery receiving station has two different sections that are maintained at two different temperatures, which, includes a humidity sensor. Geng, also, doesn’t explicitly teach the drawer is coupled to a wall of the support structure and separate from the moveable sloped roof, which, the drawer has a sloped roof. The support structure drawer when open has a package slide for having the package slide downward into the interior. Geng, also, doesn’t explicitly teach that the delivery box is used for a dual purpose.
Van (WO 2016/013937 A1). Van teaches a parcel box that includes a mounting frame, which, the mounting frame includes post. Van, also, teaches a solar panel roof, which, is sloped. However, Van, the support structure includes a door that allows access to the interior space through the side of the support structure. Van, also, doesn’t explicitly teach an access control and controller that is able to receive signals from a drone delivering a package in order to open and close the moveable roof, which, the moveable roof is attached to the delivery box support structure. Van, also, doesn’t explicitly teach that the support structure includes fencing between the post. The delivery box, of Van, also, doesn’t send a picture of the interior space of the station during delivery to a package recipient, package sender, or both. Van, also, doesn’t explicitly teach that the delivery receiving station has two different sections that are maintained at two different temperatures, which, includes a humidity sensor. Van, also, doesn’t explicitly teach the drawer is coupled to a wall of the support structure and separate from the moveable sloped roof, which, the drawer has a sloped roof. The support structure drawer when open has a package slide for having the package slide downward into the interior.
Sandoval (US 2007/0151150). Sandoval teaches fencing between posts that are vertically oriented. Sandoval, further, teaches that the fencing is installed on the fence posts. Sandoval, also, teaches that the fencing can maintain a consistent barrier protection. However, Sandoval, doesn’t explicitly teach a support structure that extends vertically upward, that defines an interior space of the station. The support structure includes a door that allows access to the interior space through the side of the support structure. Sandoval, also, doesn’t explicitly teach an access control and controller that is able to receive signals from a drone delivering a package in order to open and close the moveable roof, which, the moveable roof is attached to the delivery box support structure. The delivery box, of Sandoval, also, doesn’t send a picture of the interior space of the station during delivery to a package recipient, package sender, or both. Sandoval, also, doesn’t explicitly teach that the delivery receiving station has two different sections that are maintained at two different temperatures, which, includes a humidity sensor. Sandoval, also, doesn’t explicitly teach the drawer is coupled to a wall of the support structure and separate from the moveable sloped roof, which, the drawer has a sloped roof. The support structure drawer when open has a package slide for having the package slide downward into the interior. Sandoval, also, doesn’t explicitly teach that the delivery box is used for a dual purpose. Also, Sandoval doesn’t seem to be in the same field of endeavor and/or directed to the same problem to be solved. Furthermore, Sandoval’s fencing is used to protect what’s inside, connected to the corner posts, which, would be different than the other prior art references since the delivery boxes in Van and Farris are already elevated and would not need fencing for protection. 
Li (CN205831604U). Li teaches a secure delivery box that is embedded into a wall or a fence. Li, also, teaches the delivery box is able to receive mail and packages. Li, further, teaches that the delivery box is able to receive packages when the delivery door is open and upon closing the delivery door the parcel will slide down the parcel slide. However, Li, doesn’t explicitly teach a support structure that extends vertically upward, that defines an interior space of the station. The support structure includes a door that allows access to the interior space through the side of the support structure. Li, also, doesn’t explicitly teach an access control and controller that is able to receive signals from a drone delivering a package in order to open and close the moveable roof, which, the moveable roof is attached to the delivery box support structure. Li, also, doesn’t explicitly teach that the support structure includes posts and fencing between the post. The delivery box, of Li, also, doesn’t send a picture of the interior space of the station during delivery to a package recipient, package sender, or both. Li, also, doesn’t explicitly teach that the delivery receiving station has two different sections that are maintained at two different temperatures, which, includes a humidity sensor. Li, also, doesn’t explicitly teach the drawer is coupled to a wall of the support structure and separate from the moveable sloped roof, which, the drawer has a sloped roof. The support structure drawer when open has a package slide for having the package slide downward into the interior.
“Google Drops New Hint About its Drone Delivery Service,” by Jonathan Vanian, January 27, 2016, (hereinafter Google). Google teaches a drone that flies to a local delivery box that is equipped with infrared bacon transmitters that help guide the drone close to the delivery box proximity. The drone will then place the package into the wheeled box and the customers will then receive a notification that their package has arrived. However, Google, doesn’t explicitly teach a support structure that extends vertically upward, that defines an interior space of the station. The support structure includes a door that allows access to the interior space through the side of the support structure. Google, also, doesn’t explicitly teach an access control and controller that is able to receive signals from a drone delivering a package in order to open and close the moveable roof, which, the moveable roof is attached to the delivery box support structure. Google, also, doesn’t explicitly teach that the support structure includes posts and fencing between the post. The delivery box, of Google, also, doesn’t send a picture of the interior space of the station during delivery to a package recipient, package sender, or both. Google, also, doesn’t explicitly teach that the delivery receiving station has two different sections that are maintained at two different temperatures, which, includes a humidity sensor. Google, also, doesn’t explicitly teach the drawer is coupled to a wall of the support structure and separate from the moveable sloped roof, which, the drawer has a sloped roof. The support structure drawer when open has a package slide for having the package slide downward into the interior. Google, also, doesn’t explicitly teach that the delivery box will be used for a dual purpose.

	Dependent Claim(s) 2, 4, 6, 9-11, 13, 17, and 19-27, are distinguished from the art of record for at least the reasons outlined above for Independent Claim(s) 1, 8, and 14, respectively, due to their respective dependence.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628